NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PERRY PARKER,                                   No.    19-16824

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02904-SPL

 v.
                                                MEMORANDUM*
LORI JOHNSON, (BSA) (FHA), facility
health administrator, Arizona Department of
Corrections, Yuma; et al.,

                Defendants-Appellees,

and

LISA LYNN, Dr., physician/nurse
practitioner at Arizona Department of
Corrections, Yuma; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner Perry Parker appeals pro se from the district court’s

summary judgment in his action alleging deliberate indifference to his serious

medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment on Parker’s deliberate

indifference claims because Parker failed to raise a genuine dispute of material fact

as to whether defendants were deliberately indifferent to Parker’s chronic back

pain. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; a difference of opinion concerning the course of

treatment, medical malpractice, and negligence in diagnosing or treating a medical

condition do not amount to deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Parker’s motion for reconsideration (Docket Entry No. 11) and motion to

grant judgment (Docket Entry No. 22) are denied.

      AFFIRMED.




                                          2